Citation Nr: 0535210	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-19 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for lumbosacral strain 
(claimed as a back condition ).  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to 
January 1976.  This matter comes before the Board of 
Veterans' Appeals (Board), on appeal from a June 2002 rating 
decision of the Pittsburgh, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
claim of whether new and material evidence had been submitted 
to reopen the claim for service connection for lumbosacral 
strain (claimed as a back condition).  In May 2004, the Board 
reopened the claim for service connection for lumbosacral 
strain (claimed as a back condition) and remanded it for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
lumbosacral strain (claimed as a back condition) based upon 
service incurrence.  The veteran maintains that he injured 
his back in service when he fell on the asphalt and that he 
still suffers from that condition to this date.  

A review of the record reveals that when the Board remanded 
the instant claim in May 2004, they requested that the 
veteran be scheduled for a VA orthopedic examination to 
determine the etiology of the veteran's back condition.  The 
Board informed the RO to schedule the VA examination, and to 
have the examiner offer an opinion with respect to each of 
the veteran's diagnosed back conditions.  The Board also 
indicated, in pertinent part, that if the veteran failed to 
report for the scheduled examination, the RO was to obtain 
and associate with the claims file copy(ies) of any notice(s) 
of the examination sent to the veteran by the pertinent VA 
medical facility.  

Initially, in December 2004, a letter was sent to the veteran 
at a Ross Street address indicating that VA was working on 
his claim and that a VA facility would contact him as to when 
and where to report for a scheduled examination with regard 
to his back.  VA spoke with the veteran in March 2005, at 
which time, the veteran requested that his examination be 
administered at the Pittsburgh, Pennsylvania VAMC since he 
lived in Pittsburgh.  Associated with the claims file are 
copies of Compensation and Pension Examination Inquires 
indicating that the veteran was scheduled at various VA 
facilities for his examination which had to be cancelled 
because he is an employee at the Pittsburgh, Pennsylvania VA 
Medical Center (VAMC) system and could not be scheduled at 
those facilities for his examination.  All of those letters 
were sent to a [redacted] address.  There is a 
Compensation and Pension Examination Inquiry of record dated 
May 18, 2005, that the veteran be scheduled for a VA 
examination at the Philadelphia, Pennsylvania VAMC.  There is 
no indication as to when and if a letter was sent to the 
veteran indicating the date and the facility.  A 
June 22, 2005 memorandum was attached to the claims file 
indicating that the veteran failed to report for his 
examination.  The memorandum left blank the date of the 
scheduled examination.  

A review of the record does not show a copy of any notice of 
examination sent to the veteran by the Philadelphia, 
Pennsylvania VAMC.  Moreover, not only is there no evidence 
in the file showing that the veteran received notice of his 
scheduled examination, it is not clear if the correct address 
was used to send the veteran his notice as the address of the 
veteran appears to have been changed during this appeals 
period.  

Remand instructions of the Board are neither optional or 
discretionary.  Full compliance with such instructions is 
mandated by law.  See Stegall v. West, 11 Vet. App. 268, 270-
71 (1998).  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination of 
his low back.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (to include x-rays), and all 
clinical findings should be reported in 
detail.  If neurological consultation is 
needed, such should be accomplished and 
the consultation report should be made 
available to the orthopedic examiner 
prior to completion of his/her report.  

The physician should clearly identify all 
current disability underlying the 
veteran's current complaints of back 
pain.  With respect to each such 
diagnosed disability, the physician 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not that such 
disability is the result of disease or 
injury incurred or aggravated during 
service, to specifically include the in-
service asphalt injury and complaints of 
pain suffered by the veteran.  

All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

2.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran  (at the 
correct address) by the pertinent VA 
medical facility.  

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  

5.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran an appropriate supplemental 
statement of the case (SSOC) and afford 
him the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

